Case 2:21-cv-00941-PA-SK Document 14 Filed 05/25/21 Page 1 of 2 Page ID #:58




 1
     Scott Alan Burroughs (SBN 235718)
     scott@donigerlawfirm.com
 2   Frank R. Trechsel, Esq. (SBN 312199)
 3
     ftrechsel@donigerlawfirm.com
     DONIGER / BURROUGHS
 4   603 Rose Avenue
 5
     Venice, California 90291
     Telephone: (310) 590-1820
 6   Attorneys for Plaintiff
 7
                         UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9

10   ELLIOT MCGUCKEN, an individual,                Case No.: 2:21-cv-00941-PA-SK
                                                    Hon. Percy Anderson Presiding
11
     Plaintiff,
12                                                  RESPONSE TO ORDER TO SHOW
     v.                                             CAUSE (DKT. 12)
13

14   INDUSTRY MARKETING GROUP,
     LLC, a Nevada limited liability company,
15
     individually and doing business as
16   “dailyscene.com”; and DOES 1-10,
     inclusive,
17

18   Defendants.
19

20

21

22

23

24

25

26

27
                                                1
28

                              RESPONSE TO ORDER TO SHOW CAUSE
Case 2:21-cv-00941-PA-SK Document 14 Filed 05/25/21 Page 2 of 2 Page ID #:59




 1         TO THE COURT, ALL PARTIES, AND ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE THAT Plaintiff respectfully submits this response to
 3   the Court’s May 18, 2021 Order to Show Cause filed as Docket No. 12 (the “Order”).
 4         On May 25, 2021, Plaintiff filed his First Amended Complaint, thereby
 5   rendering the initial complaint moot. Plaintiff will request a Summons as to the First
 6   Amended Complaint and serve process upon all Defendants.
 7         Given the foregoing, Plaintiff respectfully requests that the Order to Show
 8   Cause be discharged, and Plaintiff be granted an additional sixty (60) days, or an
 9   amount of time that this Court deems appropriate, for purposes of completing service
10   of process of the First Amended Complaint and allowing time for Defendants to file
11   their respective Answers, or to otherwise respond to the First Amended Complaint.
12

13                                                  Respectfully submitted,
14

15
     Dated: May 25, 2021                    By: /s/ Frank R. Trechsel
                                                Scott Alan Burroughs, Esq.
16                                              Frank R. Trechsel, Esq.
17
                                                DONIGER / BURROUGHS
                                                Attorneys for Plaintiff
18

19

20

21

22

23

24

25

26

27
                                                2
28

                               RESPONSE TO ORDER TO SHOW CAUSE
